On June 2, 2000, this court placed the respondent, Boyd W. Howard, II, on supervised probation for a 2-year period. See In re Howard, 269 Kan. 414, 2 P.3d 766 (2000). The respondent has filed an affidavit verifying his compliance with the conditions imposed upon him by this court. The Disciplinary Administrator s office verified that the respondent complied with the conditions and recommends that the respondent’s probation be terminated.
It Is Therefore Ordered that the respondent’s 2-year supervised probation be terminated.
It Is Further Ordered that this order shall be published in the Kansas Reports.